     Case: 1:20-cv-00064-GHD-RP Doc #: 35 Filed: 07/23/21 1 of 2 PageID #: 229




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TAKEI GURMEANI MCFARLAND                                                              PLAINTIFF

v.                                                                        No. 1:20CV64-GHD-RP

LEE CO. ADULT DETENTION CENTER, ET AL.                                             DEFENDANTS


                                       PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985) in this case and finds that process should issue for defendants Verona Police Chief Nunn,

ex-Verona Police Officer Johnny Patterson, Verona Police Officer with Badge #8, and

Mississippi Highway Patrol Officer Bryan Morrow.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Verona Police Chief Nunn, ex-Verona

Police Officer Johnny Patterson, Verona Police Officer with Badge #8, and Mississippi Highway

Patrol Officer Bryan Morrow, along with a copy of this order and the order permitting the

plaintiff to proceed in forma pauperis. The United States Marshal Service will serve process

upon this defendant under to 28 U.S.C. § 1915(d), using good faith efforts to identify and locate

the proper person and obtain service by all approved alternative means as provided by F.R.Civ.P.

4 and Miss.R.Civ.P. 4 if service by mail is unsuccessful. If the defendant is located in another

state, the Marshal Service must obtain service by that state’s law governing service of process.

       (2)      If defendants or their counsel would like to receive a digital copy or a transcript

of the Spears hearing, which by its nature constitutes part of the plaintiff's complaint, they must

contact the Clerk’s Office to make such arrangements.

       (3)     A scheduling order will be issued once the defendants have answered; the plaintiff
      Case: 1:20-cv-00064-GHD-RP Doc #: 35 Filed: 07/23/21 2 of 2 PageID #: 230




may not submit any discovery requests until the scheduling order has been entered.

       (4)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,

compromise settlement, or otherwise, the plaintiff remains liable to the United States for the

reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other

moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       (5)     The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       (6)     The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 23rd day of July, 2021.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
